         Case 1:19-cr-00867-PAC Document 28
                                         25 Filed 04/21/20
                                                  04/13/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 13, 2020

BY ECF                                                                                4-21-2020
The Honorable Paul A. Crotty                                                          Time is excluded
United States District Judge                                                          through June 3, 2020.
Southern District of New York                                                         SO ORDERED.
                                                                                      /S/ Paul A. Crotty
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Chandler, 19 Cr. 867 (PAC)

Dear Judge Crotty:

       The Government respectfully submits this letter to seek the exclusion of time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until June 3, 2020, the pretrial conference date set by
the Court today. The exclusion of time will permit the defense to continue reviewing discovery
and preparing for trial and is also necessary in light of the on-going COVID-19 public health crisis.
The defense consents.



                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York


                                          by:       /s/ Jun Xiang
                                                Jun Xiang
                                                Michael D. Longyear
                                                Assistant United States Attorneys
                                                (212) 637-2289 / -2223

CC (By ECF)
All Counsel
